                                      1   D. MICHAEL SCHOENFELD, SBN 102332
                                          LISA D. NICOLLS, SBN 234376
                                      2   MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                          555 Capitol Mall, Suite 850
                                      3   Sacramento, CA 95814
                                          Telephone:      (916) 446-2300
                                      4   Facsimile:      (916) 503-4000
                                          Email:          mschoenfeld@murphyaustin.com
                                      5   Email:          lnicolls@murphyaustin.com

                                      6   Attorneys for Plaintiff
                                          WEST PACIFIC ELECTRIC COMPANY
                                      7   CORPORATION

                                      8   P. RANDOLPH FINCH, JR., SBN 185004
                                          DAVID W. SMILEY, SBN 226616
                                      9   FINCH, THORNTON & BAIRD, LLP
                                          4747 Executive Drive, Suite 700
                                     10   San Diego, California 92121-3107
                                          Telephone:    (858) 737-3100
                                     11   Facsimile:    (858) 737-3101
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                          Email:        pfinch@ftblaw.com
                                     12   Email:        dsmiley@ftblaw.com

                                     13   Attorneys for Defendants
                                          DRAGADOS/FLATIRON JOINT VENTURE, et al.
                                     14

                                     15                                UNITED STATES DISTRICT COURT

                                     16                                EASTERN DISTRICT OF CALIFORNIA

                                     17

                                     18   WEST PACIFIC ELECTRIC COMPANY                    Case No. 1:18-cv-00166-LJO-BAM
                                          CORPORATION,
                                     19                                                    STIPULATION TO AMEND
                                                          Plaintiff,                       SCHEDULING ORDER; AND ORDER
                                     20
                                                v.                                         Trial Date:      March 17, 2020
                                     21                                                    Complaint Filed: January 30, 2018
                                          DRAGADOS/FLATIRON, a joint venture;
                                     22   LIBERTY MUTUAL INSURANCE
                                          COMPANY, a Massachusetts corporation;
                                     23   FIDELITY AND DEPOSIT COMPANY OF
                                          MARYLAND, a Maryland corporation;
                                     24   ZURICH AMERICAN INSURANCE
                                          COMPANY, a New York corporation; THE
                                     25   CONTINENTAL INSURANCE COMPANY,
                                          a Pennsylvania corporation; XL SPECIALTY
                                     26   INSURANCE COMPANY, a Delaware
                                          corporation; THE INSURANCE COMPANY
                                     27   OF THE STATE OF PENNSYLVANIA, a
                                          Pennsylvania corporation; AMERICAN
                                     28   HOME ASSURANCE COMPANY, a New
                                                                                     -1-
                                                                              STIPULATION; ORDER
                                      1   York corporation; NATIONAL INDEMNITY
                                          COMPANY, a Nebraska corporation;
                                      2   TRAVELERS CASUALTY AND SURETY
                                          COMPANY OF AMERICA, a Connecticut
                                      3   corporation; FEDERAL INSURANCE
                                          COMPANY, an Indiana corporation,
                                      4
                                                                  Defendants.
                                      5

                                      6

                                      7           The parties to this Stipulation are Plaintiff West Pacific Electric Company Corporation

                                      8   (“WPEC”), Defendant Dragados/Flatiron (“DFJV”), and Defendants Liberty Mutual Insurance

                                      9   Company, Fidelity and Deposit Company of Maryland, Zurich American Insurance Company,

                                     10   The Continental Insurance Company, XL Specialty Insurance Company, The Insurance Company

                                     11   of the State of Pennsylvania, American Home Assurance Company, National Indemnity
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12   Company, Travelers Casualty and Surety Company of America, and Federal Insurance Company

                                     13   (collectively referred to as “Surety Defendants”). Collectively, WPEC, DFJV and the Surety

                                     14   Defendants are hereinafter referred to as the “Parties.”

                                     15           The Parties, through their respective counsel, jointly stipulate and respectfully request that

                                     16   the Court enter an Order allowing for the continuance of the discovery and expert disclosure

                                     17   deadlines; and pre-trial motion deadlines; and scheduling the sequence of the 15 day trial of the

                                     18   case in its entirety.

                                     19           Good cause exists to continue non-expert and expert discovery; expert disclosure

                                     20   deadlines; and pre-trial motion deadlines as the parties will require additional time to complete

                                     21   discovery on the licensure issues raised in the Counterclaim.

                                     22           Good cause exists to schedule a two day court trial on WPEC’s “substantial compliance”

                                     23   defense with the remaining 13 days allocated to a jury trial on all remaining claims and defenses

                                     24   in the case since California substantive law (which governs in this matter) holds that such a

                                     25   defense must be decided by the trial judge. See Business and Professions Code section 7031(e)

                                     26   and Judicial Council of California v. Jacobs Facilities, Inc., 239 Cal. App. 4th 882, 913-914, 191

                                     27   Cal. Rptr. 3d 714, 740 (2015), as modified on denial of reh'g (Sept. 15, 2015).

                                     28           Based upon the above, the Parties stipulate and request that the Court issue an order as
                                                                                                                                 5618.001-2878915.1
                                                                                           -2-
                                                                                  STIPULATION; ORDER
                                      1   follows:

                                      2              1. The non-expert and expert discovery; and pre-trial motion deadlines are continued

                                      3                  to the following dates:

                                      4                              i. Initial Disclosures on Counterclaim: August 25, 2019

                                      5                             ii. Expert Disclosure: October 4, 2019

                                      6                             iii. Supplement Expert Disclosure: October 16, 2019

                                      7                             iv. Non-Expert Discovery Cutoff: September 27, 2019

                                      8                             v. Expert Discovery Cut-Off: October 25, 2019

                                      9                             vi. Pretrial Motion Filing Deadline: October 25, 2019

                                     10              2. The Parties stipulate to a two day court trial on WPEC’s “substantial compliance”

                                     11                  defense with the remaining 13 days allocated to a jury trial on all remaining claims
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12                  and defenses in the case.

                                     13              3. The Court’s previous Scheduling Order, including all discovery deadlines, is

                                     14                  vacated and the new Scheduling Order is as follows:

                                     15                              i.   Initial Disclosures on the Counterclaim:      August 25, 2019

                                     16                             ii. Expert Disclosure:                              October 4, 2019

                                     17                             iii. Supplement Expert Disclosure:                  October 16, 2019

                                     18                             iv. Non-Expert Discovery Cutoff:                    September 27, 2019

                                     19                             v. Expert Discovery Cut-Off:                        October 25, 2019

                                     20                             vi. Pretrial Motion Filing Deadline:                October 25, 2019
                                     21                            vii. Settlement Conference:          Not set

                                     22                           viii. Pretrial Conference:            Date: January 21, 2020

                                     23                                                                 Time: 9:00 a.m.

                                     24                                                                 Dept: 4 (LJO)

                                     25                             ix. Court Trial (two (2) day est.)1 Date: March 17, 2020

                                     26                                                                 Time: 8:30 a.m.
                                     27

                                     28
                                          1
                                           The court trial will be limited to the hearing and determination of WPEC’s “substantial
                                          compliance” defense.                                                               5618.001-2878915.1
                                                                                           -3-
                                                                                   STIPULATION; ORDER
                                      1                                                              Dept: 4 (LJO)

                                      2                           xii. Jury Trial (13 day est.):     Date: March 19, 2020

                                      3                                                              Time: 8:30 a.m.

                                      4                                                              Dept: 4 (LJO)

                                      5             4. A further scheduling conference is scheduled for August 27, 2019 at 9:00 a.m.

                                      6                The Court will inform the parties if such conference will be necessary following its

                                      7                review of the Parties’ Stipulation.

                                      8
                                          Dated: August 7, 2019                        MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                      9

                                     10
                                                                                       By:/s/ Lisa D. Nicolls
                                     11
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                                                                          D. MICHAEL SCHOENFELD
                                                                                          LISA D. NICOLLS
                                     12                                                   Attorneys for Plaintiff
                                                                                          WEST PACIFIC ELECTRIC COMPANY
                                     13                                                   CORPORATION
                                     14

                                     15
                                          Dated: August 7, 2019                        FINCH, THORNTON & BAIRD, LLP
                                     16

                                     17
                                                                                       By:/s/ David W. Smiley
                                     18                                                   P. RANDOLPH FINCH, JR.
                                                                                          DAVID W. SMILEY
                                     19                                                   Attorneys for Defendants
                                                                                          DRAGADOS/FLATIRON JOINT VENTURE,
                                     20                                                   et al.
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                            5618.001-2878915.1
                                                                                         -4-
                                                                                STIPULATION; ORDER
                                      1                                                 ORDER

                                      2          Having reviewed the stipulation of the parties, the Court finds good cause to partially grant

                                      3   and partially deny the parties’ request to modify the Scheduling Order in this action. Accordingly,

                                      4   IT IS HEREBY ORDERED that the Scheduling Order in this action is modified as follows:

                                      5        a. Supplemental Disclosures regarding Dragados/Flatiron’s Counterclaim shall be

                                      6            exchanged by August 25, 2019;

                                      7        b. Non-expert discovery shall be completed by September 27, 2019;

                                      8        c. Initial expert disclosures shall be completed by October 4, 2019;

                                      9        d. Supplemental expert disclosures shall be completed by October 16, 2019; and

                                     10        e. Expert discovery shall be completed by October 25, 2019.

                                     11          The deadline for filing dispositive motions remains set for October 25, 2019, the pretrial
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12   conference remains set for January 21, 2020 at 9:00 AM in Courtroom 4 before Chief Judge

                                     13   Lawrence J. O’Neill, and the trial date remains set for March 17, 2020, at 8:30 a.m. in Courtroom

                                     14   4 before Chief Judge O’Neill.

                                     15          The Court notes that the authority cited by the parties in support of their contention that

                                     16   they are entitled to a two-day court trial on the “substantial compliance” defense followed by a

                                     17   thirteen-day jury trial on the remaining issues is not controlling and does not address the issue of

                                     18   whether the procedure proposed by the parties is considered state substantive law within the

                                     19   meaning of Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). As California Business and Professions

                                     20   Code § 7031 does not require a court trial in order to decide the “substantial compliance” defense
                                     21   and this proposed procedure further does not appear to be outcome determinative as that term is

                                     22   understood under the Erie doctrine, and to accommodate the Court’s calendar as well as the

                                     23   availability of judges to decide this case, the parties’ request for a two-day court trial beginning on

                                     24   March 17, 2020 followed by a thirteen-day jury trial beginning on March 19, 2020 is DENIED

                                     25   without prejudice. See id.; Guaranty Trust Co. v. York, 326 U.S. 99 (1945). However, this order

                                     26   is not intended to preclude the parties from submitting a request for an evidentiary hearing to Chief
                                     27   Judge O’Neill, moving for summary judgment or partial summary judgment, or pursuing alternative

                                     28   procedures as necessary and appropriate in order to resolve the “substantial compliance” defense.
                                                                                                                                  5618.001-2878915.1
                                                                                           -5-
                                                                                  STIPULATION; ORDER
                                      1          The Court further notes that this is the parties’ third stipulation to modify the Scheduling

                                      2   Order with respect to the deadline for completion of non-expert discovery and second stipulation

                                      3   to modify the Scheduling Order with respect to expert discovery deadlines. The parties are

                                      4   cautioned that further modifications of the Scheduling Order will not be granted absent a showing

                                      5   of good cause, and such cause will be narrowly construed. Fed. R. Civ. P. 16(b).

                                      6          In light of the foregoing, the Status Conference currently set for August 27, 2019 is

                                      7   VACATED.

                                      8
                                          IT IS SO ORDERED.
                                      9

                                     10      Dated:    August 16, 2019                            /s/ Barbara   A. McAuliffe              _
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                     11
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12

                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                              5618.001-2878915.1
                                                                                         -6-
                                                                                STIPULATION; ORDER
